ON PETITION FOR REHEARING
Before BROWN, Chief Judge, COLEMAN and DYER, Circuit Judges.
PER CURIAM:
On motion for petition for rehearing the Government seeks clarification as to admission of evidence on remand regarding the statute of limitations. We believe that our opinion, Dore v. Kleppe, 5 Cir., 1975, 522 F.2d 1369, adequately sets out that, as to plaintiffs outside the Pottharst class who had fully terminated their loans prior to May 1967, the statute of limitations is a bar. Id. at 1373.
As to the second point, concerning those members of the class whose loan agreements included language indicating the SBA position of partial forgiveness, we emphasize that the SBA’s misinterpretation of a statute, even if included in the fine print of a loan agreement, cannot prevent citizens from the full recovery which Congress intended. We repeat and émphasize, a plaintiff could not have actual notice of the SBA action until the time his or her loan was fully terminated. Dore v. Kleppe, supra at 1373.
In all other respects the petition for rehearing is denied.